Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner once again notes the lack of specific references (for example, by numeral) in the subject application written description to drawing features and the difficulty this has caused in reviewing the subject application. See also the Restriction of 4/8/22 at paragraph 2. Upon further review, however, it appears that some specific references to drawing features are made immediately after the Brief Description of Fig 23. Note the written description at page 6. The examiner has reviewed the application with the noted references in mind, including labelling a copy of Fig 22 with the noted features. However, as applicant reviews the findings and commentary below applicant should bear in mind the fact that aside from the above noted small part of the written description, the written description contains virtually no specific references to any drawing features in all of its 14 pages. 
Applicant’s election without traverse of the species of Group 16 represented by Fig 22 in the reply filed on 6/6/22 is acknowledged. The examiner also acknowledges applicant’s indication that all of the pending claims, claims 1-20, read on the elected species. However, see the paragraph immediately below.

Claims 2, 15-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/6/22. 
Claim 2 requires that fixing head portions of the fixing ties or labelled ties be connected directly to the main reinforcing plate. No portion of the written description appears to describe this feature with specific reference to Fig 22. In fact the only mention of the feature in the written description appears to be in the Summary, where the feature appears to be taught as being optional. Note the written description at page 2 third full paragraph. There is no way to tell from this description which of the various disclosed embodiments the teaching refers to. On the other hand, looking only at the application drawings (given the lack of more descriptive text in the specification for the feature), figures such as Fig 1 and Fig 3 appear to show a direct connection between the fixing head portion and the main reinforcing plate, while figures such as Fig 22 appear to show an indirect connection between the fixing head portion and the main reinforcing plate (by virtue of the interposition of runner 3 between the fixing head portion and the main reinforcing plate 2). Therefore claim 2 does not appear to read on Fig 22 (based at least on the application drawings).
Claim 15 requires a plurality of units of interconnected ties to be connected in an end-to-end manner to form a string or roll. Fig 23 is the only figure that appears to show at least some (but not all) of what claim 15 requires. That is to say Fig 23 appears to show a plurality of interconnected ties connected in an end-to-end manner, but does not appear show the claimed string or roll. See the written description at page 13 third full paragraph. Since none of what claim 15 requires is illustrated in Fig 22, claim 15 is also withdrawn from further consideration as not reading on Fig 22.
Likewise, the claimed locking device of claim 16 appears to be a feature of Fig 23 (note the application written description at page 13 last full paragraph), although the feature itself does not appear to be specifically illustrated in Fig 23. Since Fig 22 does not appear to show the claimed locking device, claim 16 is also withdrawn from further consideration as being directed to a non-elected species. 
Claims 17-18 and 20 are withdrawn by virtue of their dependency on claim 2.
	An action on the merits of claims 1, 3-14 and 19 follows. The examiner notes that since elected Fig 22 shows only fixing ties in contrast to some of the other drawings showing labelled ties, claims 1, 3-14 and 19 are examined based upon their recitation of fixing ties even though the labelled ties are recited as an alternative in the claims. The feature of the labelled ties is not examined herein based upon applicant’s election of Group 16 (Fig 22). Similarly, claims 1, 3-14 and 19 are examined based upon their recitation of features disclosed in the written description as being features of Fig 22 even though the claims recite features of other embodiments in the alternative. Thus, features such as positioning ribs and slots not apparently shown in Fig 22 are also not examined on their merits herein.

Claims 1, 3-14 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claimed features that were not described in the specification so as to reasonably convey possession of the claimed invention by the applicant are:
I.     fixing ties (in the first paragraph of the Background Art in written description page 1, the applicant appears to describe a distinction between conventional cable ties and one-piece fixing ties that also appear from the description to be conventional. According to what the applicant appears to describe, conventional cable ties have relatively square shaped heads while conventional fixing ties have irregularly shaped heads. Other than this difference in structure, the distinction applicant is attempting to draw is too vaguely described to be understood. However, it appears to be an important part of the application disclosure since on the one hand applicant appears to be acknowledging that conventional cable ties can be interconnected in the prior art, and on the other hand applicant is stating that applicant is  the first to interconnect the conventional fixing ties. In other words applicant appears to be taking the position in the subject application disclosure that interconnecting conventional cable ties is prior art, while applicant’s invention is interconnecting fixing ties, and therefore, applicant should be granted a patent specifically for interconnecting fixing ties. That being the case it is important for distinction applicant is attempting to make to be done in the requisite detail. However, the application description of the distinction applicant is making between cable ties and fixing ties in the Background Art is insufficiently detailed to meet the requirements of the Statute.
Still further, see also the written description at page 8 fifth full paragraph. In the first part therein regarding what the applicant believes is encompassed by one-piece fixing tie, the written description states that it has a tie body and a fixing head. Is this not the structure of a cable tie? In the second part of the noted disclosure, the description appears to add a fastener. So, it would appear based on this second part of the noted description that a fixing tie includes a cable tie with a fastener in the invention of the applicant. This appears to be consistent with Gmeilbauer 2011/0162171 cited herein. However, at least the first part of the description does not appear to distinguish a fixing tie from a cable tie. Therefore, even in the Detailed Description, the distinction applicant is making between cable ties and fixing ties is insufficiently detailed to meet the requirements of the Statute. In the case of the Detailed description, however, it appears that prior art cable ties may actually be included within applicant’s definition of fixing ties. 
For both reasons above, the description of fixing ties was not made in such a way as to show possession of the claimed invention by the applicant). 
II.     positioning hole and positioning column (the structure of each of these claimed elements is insufficiently described in the application written description. This includes the finding that the structures are insufficiently shown in the drawings. Therefore, the features were not described in the specification so as to show possession of the claimed invention by the applicant.). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims are indefinite because it is not clear what applicant intends by fixing ties as claimed. The reasons therefore are set forth in paragraph 5 above.
The claims are also indefinite because it is not clear what applicant intends by positioning hole and positioning column as claimed. The reasons therefore are set forth in paragraph 5 above.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3  and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al. (6,533,155). Note Fig 27 that shows an interconnected tie assembly.
The claimed main reinforcing plate can be the flexible member J at the bottom of the figure.
The claimed one piece fixing ties (as best understood in view of the indefiniteness) can be connecting bodies L.
The claimed fixing head portion can be head h.
The claimed runner in claim 3 can be a connecting part c.
The claimed auxiliary reinforcing plate in claim 9 is the flexible member J at the top of the figure.

Claim(s) 4-6, 10-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (6,533,155) in view of Abbruzzese et al. (5,967,316). 
Kubota may not disclose the claimed positioning member at each end of the main reinforcing plate and the auxiliary reinforcing plate. On the other hand, Abbruzzese shows that it is conventional to utilize a positioning member (snap connectors 24 and 26) at each of two ends of a reinforcing plate (web 28) of an interconnected tie assembly (shot 10). Additionally, as best understood the claimed positioning column reads on the male snap connector 24 and the claimed positioning hole reads on the female snap connector 26. 
It would have been obvious to provide the ends of the Kubota main reinforcing plate and the auxiliary reinforcing plate with positioning members as claimed for the purpose of facilitating connecting multiple assemblies to one another.

Claim(s) 7-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. in view of Abbruzzese et al. as set forth above and further in view of Leban et al. (5,595,220). 
Kubota and Abbruzzese may not disclose the claimed interval positioning holes or columns (again as best understood) or the claimed distances between them. On the other hand, Leban appears to disclose at least interval positioning columns in the form of alignment guides 37 on a reinforcing plate (strip portion 36) of an interconnected tie assembly (the ribbon of cable ties 31). They are at least in a polygonal shape as also claimed. It would have been obvious to provide the apparatus of Kubota with at least interval positioning columns as claimed on the main reinforcing plate and the auxiliary reinforcing plate, for the purpose of accurately positioning the tie assembly and/or the fixing ties thereon (for example, to position the individual ties during their use). It would also have been obvious to provide the claimed distances between the columns depending on the requirements for the noted positioning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/Primary Examiner, Art Unit 3736